EXHIBIT 10(v)

 

SUPPLEMENTAL BENEFIT PLAN

FOR EMPLOYEES OF

THE BOEING COMPANY

AS AMENDED AND RESTATED

EFFECTIVE MARCH 22, 2003

 

Section 1. Purpose of the Plan.

 

The Supplemental Benefit Plan for Employees of The Boeing Company (the Plan) was
established effective January 1, 1978 by The Boeing Company (the Company), and
is hereby amended and restated effective March 22, 2003. The purpose of the Plan
is to supplement the benefits of certain employees under the Company’s Voluntary
Investment Plan and Financial Security Plan and, for periods prior to January 1,
1999, the Company’s Employee Retirement Plan. It is intended that the benefits
under these plans be supplemented to the extent that such benefits are reduced
by the limitations on benefits and contributions imposed by Section 415 of the
Internal Revenue Code of 1986 (the Code). For the period January 1, 1987 through
May 31, 1987, the purpose of the Plan shall also be to supplement the limitation
on Elective Deferrals imposed by Section 402(g)(l) of the Code, to the extent
such deferrals for certain employees are required to be reduced. Effective
January 1, 1989, the purpose of the Plan shall be expanded to also supplement
the benefits of certain employees to the extent such benefits are curtailed
because their Compensation exceeds the annual compensation limit permitted under
Section 401(a)(17) of the Code.

 

It is intended that the Plan shall be an Excess Benefit Plan as defined in
Section 3(36) of the Employee Retirement Income Security Act of 1974 (ERISA) to
the extent benefits are paid in excess of the limits imposed by Section 415 of
the Code, and to the extent any part of the Plan is not an Excess Benefit Plan,
it is intended that the Plan be maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.

 

Section 2. Eligibility and Participation.

 

Effective January 1, 1999, participation and eligibility shall be limited to the
following employees of the Company, or an affiliate or subsidiary:

 

(a) those E-series payroll employees who are participants in the Company’s
Voluntary Investment Plan or Financial Security Plan and whose benefits
thereunder are affected by the limitations on benefits or contributions imposed
by Section 415 and 401(a)(17)of the Code; and

 

(b) those salaried employees who are not represented by a collective bargaining
agent (or employees represented by a collective bargaining agent only if the
terms of the collective bargaining agreement covering such employee specifically
provide for

 



--------------------------------------------------------------------------------

coverage under the Plan) who are participants in the Company’s Voluntary
Investment Plan or Financial Security Plan and whose benefits thereunder are
affected by the limitations on benefits or contributions imposed by Sections 415
and 401(a)(17) of the Code. Such Participants shall be eligible only for the
benefits determined under Section 3 calculated with respect to the limits under
Sections 415 and 401(a)(17) of the Code.

 

Prior to January 1, 1999, this Plan offered certain benefits to participants in
the Company’s Employee Retirement Plan whose benefits were affected by the
limitations on benefits or contributions imposed by Section 415 and 401(a)(17)
of the Code. Effective January 1, 1999, certain of those participants are
transferred to the Supplemental Executive Retirement Plan for Employees of The
Boeing Company and are no longer eligible for benefits under this Plan based
upon their participation in the Company’s Employee Retirement Plan. To the
extent any participant eligible for benefits under this Plan based upon his or
her participation in the Company’s Employee Retirement Plan was not transferred
to the Supplemental Executive Retirement Plan for Employees of The Boeing
Company, such participant shall remain eligible to participate in this Plan and
to receive such benefits.

 

Effective January 1, 1999, salaried employees who were not represented by a
collective bargaining agent were no longer eligible to participate in the
Company’s Financial Security Plan. Accordingly, no participants in the Financial
Security Plan were eligible to participate in this Plan as of that date.

 

Effective March 22, 2003, participants in the Boeing Satellite Systems Voluntary
Savings Plan (the “BSS Voluntary Savings Plan”) became eligible to participate
in the Company’s Voluntary Investment Plan. As of that date, any former
participant in the BSS Voluntary Savings Plan meeting the requirements described
in this Section 2 is eligible for benefits under this Plan based upon his or her
participation in the Company’s Voluntary Investment Plan.

 

Section 3. Plan Benefits.

 

Except as provided in Section 2, each Participant shall be entitled to benefits
under this Plan as follows:

 

(a)  

Employee Retirement Plan. With respect to the Employee Retirement Plan, the
benefits under this Plan shall be the difference between the actual benefits of
a Participant under the Employee Retirement Plan and the benefits that would
have been payable under that plan except for the limitations on benefits imposed
by Sections 415 and 401(a)(17) of the Code. The benefits payable under this Plan
with respect to the Employee Retirement Plan shall be payable to the Participant
or to any other person who is receiving or entitled to receive benefits with
respect to the Participant under the Employee Retirement Plan, and shall be paid
in the same form, at the same times and for the same period as benefits are paid
with respect to the Participant under the Employee Retirement Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Actuarial Equivalent of the benefit
payable under this Plan with respect to the Employee Retirement Plan is $10,000
or less, the Actuarial Equivalent value of the benefit shall be paid in the form
of an automatic lump sum at the same time as benefits begin or are paid under
the Employee Retirement Plan. Actuarial Equivalent is defined in the Employee
Retirement Plan. This paragraph applies to Participants who retire or begin
receiving termination benefits under the Employee Retirement Plan on or after
February 1, 1997, and for this purpose the Actuarial Equivalent shall be
determined as of the Participant’s Retirement Date under the Employee Retirement
Plan. This paragraph shall also apply to Participants who are receiving benefits
under this Plan as of February 1, 1997, and for this purpose the Actuarial
Equivalent shall be determined with respect to each participant’s remaining
benefits payable under this Plan determined as of February 1, 1997.

 

Effective January 1, 1999, any employee who is eligible to participate in the
Supplemental Executive Retirement Plan for Employees of The Boeing Company shall
no longer be entitled to any benefit under this Section 3(a). To the extent any
such employee is determined to be entitled to a benefit under Section 3(a) of
this Plan, such benefit shall be offset by any benefits received under the
Supplemental Executive Retirement Plan for Employees of The Boeing Company. Any
employee who was a participant in this Plan as of December 31, 1998 and eligible
for a benefit under this Section 3(a) shall remain eligible for such benefit
unless and until such employee becomes eligible to participate in the
Supplemental Executive Retirement Plan for Employees of The Boeing Company.

 

(b)  

Voluntary Investment Plan and Financial Security Plan. With respect to the
Voluntary Investment Plan and the Financial Security Plan (the “individual
account plans”), the benefits under this Plan shall be determined separately for
each such plan and for each year for which the contributions and other additions
to the Account of a Participant are reduced because of Sections 415 and
401(a)(17) of the Code from what they would otherwise have been except for that
provision. The benefits under this Plan with respect to a particular year shall
be the additional benefit that would have been payable under the individual
account plan to which the aforesaid reduction is applicable if the reduction on
contributions and other additions had not been made. All amounts deferred under
this Plan shall be credited to the Supplemental Benefit Plan accounts of
Participants at the time such amounts would otherwise have been credited to
their accounts under the individual account plans. A Participant’s account shall
be credited as of the first of the month with interest for that month on all
amounts in that account during the preceding month. Interest will be computed
during each calendar year at the mean between the high and low during the first
eleven months of the preceding year of yields on Aa-rated industrial bonds as
reported by Moody’s Investors Service, Inc., rounded to the nearest l/4th of one
percent.

 

3



--------------------------------------------------------------------------------

  (1)  

Forms of Benefit. Benefits under this Section 3(b) shall be payable to the
Participant, or to any person receiving or entitled to receive benefits with
respect to the Participant, in the following forms:

 

  (A)  

Lump Sum Distribution

 

The Participant may elect (i) to receive the balance in his or her Account in a
lump sum to be paid the first January following the calendar year in which the
Participant’s termination of employment occurs, or (ii) to defer any
distribution from his or her Account. The amount of such distribution will be
based on the value of the Participant’s Account determined as of the date of
payment.

 

A Participant may elect to receive the balance in a lump sum payable the first
January following the calendar year in which such request for distribution is
received by the Compensation Committee.

 

  (B)  

Installment Payment

 

The Participant may elect to receive the balance in his or her Account in annual
installment payments between 1 and 15 years. The amount payable to the
Participant each year shall be computed by multiplying a fraction, the numerator
of which is one and the denominator of which is the number of years remaining in
the distribution period, by the balance in the Account on the first January of
such year. Payments will begin the first January following the calendar year in
which the Participant’s termination of employment occurs and continue until the
full balance in the Participant’s Account has been paid.

 

A Participant may elect to receive the balance in installment payments to begin
the first January following the calendar year in which the election was
submitted to the Compensation Committee.

 

Participants who elect installment payments under this section may revoke their
election before installment payments begin. Once installment payments begin,
Participants may not change this payment option unless the Compensation
Committee determines there is a substantial hardship not capable of being
alleviated through the use of other resources reasonably available to the
Participant.

 

Payment of benefits under this Plan will begin not later than the first January
following the calendar year in which the Participant would have attained age
70 1/2. If a Participant has not made an election under (1) or (2) above, the
Participant or any person receiving or entitled to receive benefits with respect
to the Participant, shall be deemed to have elected the Installment Payment
option for a period of 15 years.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the balance in the Participant’s Account is
$10,000 or less, the balance shall be paid in the form of an automatic lump sum
to be paid the first January following the calendar year in which the
Participant’s termination of employment occurs. This paragraph applies to
Participants who retire or begin receiving termination benefits under this Plan
on or after October 1, 1997. This paragraph shall also apply to Participants (or
any person eligible for benefits with respect to the Participant) who have an
Account balance under this Plan as of October 1, 1997.

 

The Plan will respect previous elections made by certain Participants who are
former participants in the Boeing Satellite Systems Salaried Employees’ Excess
Benefit Plan (“BSS Excess Plan”). For these Participants, any election made
prior to April 4, 2003 under section 3(b)(5) of the BSS Excess Plan will apply,
unless the Participant elects otherwise under this Section 3(b).

 

  (2)  

Designation of Beneficiaries. For purposes of the benefits provided in Paragraph
3(b), a participant’s beneficiary will be the same as the beneficiary that that
participant has designated under the Voluntary Investment Plan. If the
participant is not a participant in the Voluntary Investment Plan, the
beneficiary will be the same as the beneficiary that that participant has
designated under the Financial Security Plan. If the participant has not
designated a beneficiary under either the Voluntary Investment Plan or the
Financial Security Plan, the default rules for beneficiary designation under the
Voluntary Investment Plan shall apply.

 

The beneficiary will receive any benefits to which he or she is entitled in the
form that the participant had elected before his or her death. If the
participant had not elected a form of benefit, the beneficiary will be permitted
to elect from those forms available to the participant.

 

  (3)  

Heritage BSS Benefit. For Heritage BSS Participants, the benefits under this
Plan shall also include any account as of April 3, 2003 under the BSS Excess
Plan, as adjusted after April 3, 2003 for earnings, losses and expenses. As of
April 4, 2003, all accounts of Heritage BSS Participants under the BSS Excess
Plan were transferred to this Plan.

 

For purposes of this subsection 3(b)(3), “Heritage BSS Participant” means any
Participant in this Plan having a prior benefit under the BSS Excess Plan based
on his or her participation in the BSS Voluntary Savings Plan.

 

5



--------------------------------------------------------------------------------

Section 4. Funding.

 

The Plan shall be unfunded, and the benefits under the Plan shall be paid only
from the general assets of the Company.

 

Section 5. Administration.

 

The Plan shall be administered by the Compensation Committee of The Board of
Directors of The Boeing Company. The Compensation Committee shall make such
rules, interpretations, determinations of fact and computations as it may deem
appropriate. Any decision of the Compensation Committee with respect to the
Plan, including (without limitation) any determination of eligibility to
participate in the Plan and any calculation of plan benefits, shall be
conclusive and binding on all persons. The Compensation Committee shall submit
to the Board of Directors periodic reports covering the operation of the Plan.

 

Section 6. Amendment and Termination.

 

The Board of Directors of The Boeing Company shall have the authority to amend
or terminate the Plan at any time. The Board of Directors may delegate its
authority to amend the Plan at any time, in its sole discretion. In the event of
Plan amendment or termination, a Participant’s benefits under the Plan shall not
be less than the Plan benefits to which the Participant would be entitled if the
Participant had terminated employment immediately prior to such amendment or
termination of the Plan.

 

Section 7. Employment Rights.

 

Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company or affect any right of the Company to terminate a
person’s employment with or without cause.

 

Section 8. Employee Rights.

 

No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge, execution,
attachment, garnishment, or any other legal process, and any attempt to do so
shall be void.

 

Section 9. Coordination with Other Plans

 

Any employee who is eligible to participate in the Boeing Satellite Systems
Salaried Employees’ Excess Benefit Plan may not participate in this Plan.

 

6



--------------------------------------------------------------------------------

Section 10. Claims Procedure

 

The procedures for making claims for benefits under the Plan and for having the
denial of a benefits claim reviewed shall be the same as those procedures set
forth in the Voluntary Investment Plan.

 

7



--------------------------------------------------------------------------------

Appendix A

SPECIAL APPENDIX

BOEING SATELLITE SYSTEMS

SALARIED EMPLOYEES’ EXCESS BENEFIT PLAN

 

I.  

PURPOSE.

 

In July 1998, Hughes Space and Communications Company, Hughes Electron Dynamics,
Inc. and Spectrolab, Inc. (“Hughes”) adopted a special appendix (the “Hughes
Appendix”) to the Hughes Excess Plan. Individuals affected by the Hughes
Appendix are referred to in this Special Appendix as “Hughes Participants”.

 

That Hughes Appendix was adopted to provide certain Hughes Participants whose
benefits from the Hughes Retirement Plan were initially miscalculated an
election to receive alternative benefits. These benefits are referred to as the
“Substitute Benefit”.

 

The initial miscalculation for these Hughes Participants was the subject of a
filing with the Internal Revenue Service under the Voluntary Compliance
Resolution (“VCR”) program on August 22, 1997. On January 28, 1998, the Internal
Revenue Service issued a compliance statement concerning the VCR application.
Under the compliance statement, Hughes corrected the miscalculation by reducing
the benefits payable to the affected Hughes Participants under the Hughes
Retirement Plan from the initially calculated amount. Under the correction
approved by the IRS in the VCR application, payments under the Hughes Retirement
Plan would continue at the monthly amount originally scheduled under the initial
calculation. When the actuarial equivalent value of a Hughes Participant’s
benefits paid under the Hughes Retirement Plan reaches the maximum limit imposed
by section 415 of the Code, then the remaining payments to the Hughes
Participant will be made under the Hughes Excess Plan. The benefits which were
originally scheduled for payment under the Hughes Retirement Plan under the
initial calculation, but which will instead be paid pursuant to the Hughes
Excess Plan after the maximum limit of section 415 has been reached, are
referred to in this Appendix as the “Reclassified Payments.” Benefits paid under
the Hughes Retirement Plan are not considered Reclassified Payments, even if the
payments exceeded the limits of section 415 of the Code and therefore are not
afforded the tax treatment (including the ability to elect a rollover) afforded
to qualified plan payments.

 

As a result of the initial miscalculation, some benefit payments from the Hughes
Retirement Plan which Hughes Participants rolled over into their individual
retirement accounts were withdrawn to avoid or minimize excise taxes (“Required
IRA Withdrawals”). Hughes Participants who made Required IRA Withdrawals were
entitled to elect the Substitute Benefit.

 

8



--------------------------------------------------------------------------------

Furthermore, certain Hughes Participants received payments from the Hughes
Retirement Plan in 1998 which were in excess of the maximum benefit allowed by
Code section 415 under the method of calculating the maximum benefit as
described in the VCR application (“1998 Excess Payments”). Such Hughes
Participants were entitled to elect the Substitute Benefit.

 

In addition, under their original benefit elections, certain Hughes Participants
were scheduled to have received Reclassified Payments which were not yet paid as
of July 31, 1999. Such Hughes Participants were entitled to elect the Substitute
Benefit.

 

Under the Hughes Appendix, each affected Hughes Participant was given an
election to be paid the Substitute Benefit. In order to elect the Substitute
Benefit, a Hughes Participant must have signed and delivered to Hughes a written
release in the form and manner acceptable to Hughes. The Substitute Benefit was
provided in consideration for the Hughes Participant’s agreement, made pursuant
to the release, to forego legal action against Hughes and the other persons
specified in the release.

 

This Special Appendix is intended to provide the unpaid balance of the
Substitute Benefit to Hughes Participants who are Acquired Hughes Participants.
Only Acquired Hughes Participants are affected by this Special Appendix to the
Plan.

 

Effective as of April 4, 2003, this Appendix A was transferred in its entirety
from the Boeing Satellite Systems Salaried Employees’ Excess Benefit Plan to the
Plan.

 

II.  

ELECTION AND CALCULATION OF SUBSTITUTE BENEFIT.

 

  A.2.1  

Election of Substitute Benefit.

 

The following Hughes Participants were provided an opportunity to elect the
Substitute Benefit: (1) Hughes Participants for whom Reclassified Payments were
to be made on or after August 1, 1998, (2) Hughes Participants who received 1998
Excess Payments, and (3) Hughes Participants who made Required IRA Withdrawals.
The election of the Substitute Benefit was made in the time and manner
prescribed by Hughes. The election must have specified the date on which the
Hughes Participant elected to commence payment of the Substitute Benefit, which
must have been a date which was the first through fifteenth anniversary of the
Hughes Participant’s “Deferral Start Date.” The Deferral Start Date for a Hughes
Participant is the later of (x) August 1, 1998, or (y) the day as of which the
initial Reclassified Payment would have been scheduled for payment to the Hughes
Participant, but for the election to receive the Substitute Benefit. The
election must have specified whether the Hughes

 

9



--------------------------------------------------------------------------------

Participant elected payment in a single installment, two substantially equal
annual installments, or five substantially equal annual installments. The
election must have been accompanied by a properly executed release acceptable to
Hughes. If a Hughes Participant did not effectively elect the Substitute
Benefit, then the Hughes Participant’s remaining Reclassified Payments (if any)
would be made to the Hughes Participant pursuant to the general provisions in
the Hughes Excess Plan applicable to payments attributable to the Hughes
Retirement Plan, as contemplated in the VCR application.

 

Any election described above by an Acquired Hughes Participant will continue to
apply under this Special Appendix. Any Acquired Hughes Participant who did not
make an effective election will continue to have his or her remaining
Reclassified Payments (if any) made pursuant to the general provisions in the
Plan (as successor to the Hughes Excess Plan) applicable to payments
attributable to the Retirement Plan (as successor to the Hughes Retirement
Plan), as contemplated in the VCR application.

 

  A.2.2  

Calculation of Substitute Benefit.

 

If a Hughes Participant elected the Substitute Benefit, then in lieu of payment
from the generally applicable provisions of the Hughes Excess Plan of the Hughes
Participant’s remaining Reclassified Payments (if any), the Substitute Benefit
became payable. The Substitute Benefit was the amount credited to the Hughes
Participant’s Hughes Account, calculated as described in Section A.2.4(a) of
this Appendix.

 

  A.2.3  

Definitions.

 

  a.  

Suspended Payments.

 

Certain Hughes Participants elected a short-term deferral of Reclassified
Payments which, but for such election, would have been paid between January 1,
1998 and July 1, 1998. Under this Appendix, the term “Suspended Payments” refers
to the Reclassified Payments which were subject to the short-term deferral
described in the preceding sentence.

 

  b.  

Proximate Reclassified Payments.

 

The term “Proximate Reclassified Payments” refers to those Reclassified Payments
(other than Suspended Payments) which, in the absence of an election of the
Substitute Benefit, would have been scheduled for payment under the Hughes
Excess Plan on or prior to July 1, 1999.

 

10



--------------------------------------------------------------------------------

  c.  

Distant Reclassified Payments.

 

The term “Distant Reclassified Payments” refers to Reclassified Payments which,
in the absence of an election of the Substitute Benefit, would have been
scheduled for payment under the Hughes Excess Plan after July 1, 1999. Distant
Reclassified Payments may be recalculated to reflect how the Retirement Plan
implemented the repeal of section 415(e) of the Code.

 

  d.  

Settlement Credit.

 

The term “Settlement Credit” refers to an amount calculated for each Hughes
Participant which is the greater of (i) or (ii) below:

 

  (i)  

The amount under this item (i) equals ten percent (10%) of the sum of (aa) the
Hughes Participant’s Suspended Payments (if any), plus (bb) the Hughes
Participant’s Proximate Reclassified Payments (if any).

 

  (ii)  

The amount under this item (ii) equals (aa) the sum of (x) the Hughes
Participant’s Required IRA Withdrawals (if any) and (y) the Hughes Participant’s
1998 Excess Payments (if any), times (bb) a percentage not to exceed fifty-five
percent (55%), determined according to the date elected by the Hughes
Participant for payment of the Substitute Benefit. For each of the first five
full years after August 1, 1998 that payment is deferred, the percentage will
increase by five percent (5%), and for each of the next ten additional full
years that payment is deferred, the percentage will increase by three percent
(3%). Thus, for a Hughes Participant who elected payment of the Substitute
Benefit on July 31, 2013 (a total deferral of 15 years), the percentage is
fifty-five percent (55%).

 

  e.  

Acquired Hughes Participant.

 

The term “Acquired Hughes Participant” means any person who became a Participant
or a Former Participant under the terms of the Employee Matters Agreement
between The Boeing Company and Hughes Electronics Corporation.

 

  f.  

Hughes Retirement Plan.

 

The term “Hughes Retirement Plan” means the Hughes Non-Bargaining Retirement
Plan.

 

11



--------------------------------------------------------------------------------

  A.2.4  

BSS Account.

 

  a.  

Hughes Account

 

Hughes established an account, for bookkeeping purposes only, for each Hughes
Participant who elected the Substitute Benefit (the “Hughes Account”). The
Hughes Account was to be credited as follows:

 

  (i)  

The Hughes Account of a Hughes Participant who elected the Substitute Benefit
was initially credited, as of August 1, 1998, by (aa) the sum of the Hughes
Participant’s Suspended Payments (if any), plus (bb) interest on the Hughes
Participant’s Suspended Payments (if any) at the rate of one-half percent (0.5%)
per month from the date each payment would have been made but for the suspension
through July 31, 1998, plus (cc) the Hughes Participant’s Settlement Credit (if
any).

 

  (ii)  

As of the date that each Proximate Reclassified Payment and Distant Reclassified
Payment would have been made (but for the Hughes Participant’s election of the
Substitute Benefit), commencing with the Reclassified Payment which would have
been made August 1, 1998, the Hughes Account was credited with the amount of
such Reclassified Payment. In addition, if Reclassified Payments were made to a
Hughes Participant in January through March, 1998, then the Hughes Participant
who elected the Substitute Benefit was allowed to elect that his
regularly-scheduled payments from the Hughes Excess Plan be credited to the
Hughes Account as of the date such payments would otherwise have been made. The
amount of the regularly-scheduled payments to be credited to the Hughes Account
must not exceed the amount by which such Reclassified Payments increased his
taxable income for 1998, as determined by Hughes.

 

  (iii)  

As of the last day of each month, through the month specified below, the unpaid
amount of the Hughes Account is increased by interest at a monthly rate of
0.7591% (approximately an equivalent annual rate of 9-1/2% compounded monthly).
The duration of interest credits depends upon the payout election made by the
Hughes Participant pursuant to Section A.2.1 of the Appendix. Interest is
credited though the last day of the month immediately preceding the month for
which the final

 

12



--------------------------------------------------------------------------------

 

payment of the Substitute Benefit is made for any Hughes Participant who (aa)
elected payment in a single sum, (bb) elected payment in two substantially equal
installments, or (cc) elected payment in five installments commencing on or
before the eleventh anniversary of the Hughes Participant’s Deferral Start Date.
Interest is to be credited through the last day of the month immediately
preceding the month for which the initial installment payment of the Substitute
Benefit is made for any Hughes Participant who elected payment in five
installments commencing on or after the twelfth anniversary of the Hughes
Participant’s Deferral Start Date, and no interest may be credited for such
Hughes Participant on or after the date installments commence.

 

  b.  

Continuation as BSS Account

 

On the Closing Date, the Company shall establish an account, for bookkeeping
purposes only, for each Acquired Hughes Participant who elected the Substitute
Benefit (the “BSS Account”). The BSS Account shall be credited as follows:

 

  (i)  

The BSS Account shall be initially credited with the unpaid amount of the
Acquired Hughes Participant’s Hughes Account under the Hughes Excess Plan as of
the Closing Date.

 

  (ii)  

As of the date that each Distant Reclassified Payment would have been made (but
for the Hughes Participant’s election of the Substitute Benefit), commencing
with the first Distant Reclassified Payment payable after the Closing Date, the
BSS Account will be credited with the amount of such Distant Reclassified
Payment.

 

  (iii)  

As of the last day of each month, through the month specified below, the unpaid
amount of the BSS Account is increased by interest at a monthly rate of 0.7591%
(approximately an equivalent annual rate of 9-1/2% compounded monthly). (If the
month specified below occurred prior to the Closing Date, then no interest
credits will be made to the BSS Account). The duration of interest credits
depends upon the payout election made by the Acquired Hughes Participant
pursuant to Section A.2.1 of the Appendix. Interest is credited though the last
day of the month immediately preceding the month for which the final payment of
the Substitute Benefit is made for any Acquired Hughes Participant who (aa)
elected payment in a single

 

13



--------------------------------------------------------------------------------

 

sum, (bb) elected payment in two substantially equal installments, or (cc)
elected payment in five installments commencing on or before the eleventh
anniversary of the Hughes Participant’s Deferral Start Date. Interest is to be
credited though the last day of the month immediately preceding the month for
which the initial installment payment of the Substitute Benefit is made for any
Acquired Hughes Participant who elected payment in five installments commencing
on or after the twelfth anniversary of the Acquired Hughes Participant’s
Deferral Start Date, and no interest may be credited for such Acquired Hughes
Participant on or after the date installments commence.

 

  A.3.1  

Payment During Hughes Participant’s Life.

 

The BSS Account will be paid to the Acquired Hughes Participant as specified in
the election described in Section A.2.1 of this Appendix.

 

  A.3.2  

Payment Following Hughes Participant’s Death.

 

The unpaid balance of the BSS Account will be paid to the Acquired Hughes
Participant’s Beneficiary as follows.

 

Unless the Hughes Participant elected otherwise, one-half of the unpaid balance
of the BSS Account shall be paid as soon as feasible following the Acquired
Hughes Participant’s death, and the remaining one-half shall be paid in January
of the following year.

 

Each Hughes Participant was entitled to elect, at the time of the Hughes
Participant’s election under Section A.2.1 of this Appendix, that the benefit
payable to the Beneficiary following the death of the Hughes Participant shall
be made at the time and in the manner payment would have been made to the Hughes
Participant during the Hughes Participant’s life. This election will continue to
apply to Acquired Hughes Participants.

 

If Reclassified Payments remain unpaid following payment of the BSS Account to
the Beneficiary, then the Reclassified Payments shall be paid to the Beneficiary
at the time the Reclassified Payments would have been paid but for the election
of the Substitute Benefit. Unless an Acquired Hughes Participant elects
otherwise, the Beneficiary for purposes of this Appendix shall be the
Beneficiary otherwise designated under the Retirement Plan. The Acquired Hughes
Participant shall be entitled to name a different Beneficiary for purposes of
this Appendix.

 

14



--------------------------------------------------------------------------------

IV.  

MISCELLANEOUS PROVISIONS.

 

  A.4.1  

General.

 

This Appendix is incorporated by reference into the Plan as if set forth fully
therein. Any capitalized terms used in this Appendix which are not defined in
this Appendix shall have the meanings specified in the Plan.

 

  A.4.2  

Elections Irrevocable.

 

Elections by a Hughes Participant under this Appendix are irrevocable.

 

  A.4.3  

Defense Retirees.

 

In 1997, the Hughes’ defense businesses were acquired by Raytheon Company. As
part of that transaction, the Hughes and Raytheon Company agreed that the
liabilities of the Plan and the assets and liabilities of the Retirement Plan
attributable to defense employees and retirees will be transferred to plans
sponsored by Raytheon Company. Accordingly, the provisions of this Appendix
apply only to non-defense retirees, and no benefit is created under this
Appendix for defense retirees.

 

  A.4.4  

Section 415 Changes.

 

Code section 415(e) was repealed effective for limitation years beginning on or
after January 1, 2000. The repeal may increase the limitation on benefits
payable from the Retirement Plan to some or all Acquired Hughes Participants who
elected the Substitute Benefit. The Company reserves the right to pay the
Substitute Benefit from the Retirement Plan in lieu of the benefits payable
hereunder to the extent permitted by law.

 

15